Citation Nr: 1028514	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-16 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD), 
depression, bipolar disorder and anxiety.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from May 1961 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran's 
notice of disagreement was received in October 2006.  A statement 
of the case was issued in April 2008, and a substantive appeal 
was received in June 2008.  

In a statement received in June 2008, the Veteran marked the 
appropriate box to indicate that he wanted a hearing before the 
Board at the RO.  A hearing before the Board at the RO was 
scheduled in June 2010.  However, the Veteran failed to appear.  

Although a claimant may describe only one particular mental 
disorder in a service connection claim, the claim should not 
necessarily be limited to that disorder.  Rather, VA should 
consider the claim as a claim for any mental disability that may 
reasonably be encompassed by several factors including:  the 
claimant's description of the claim, the symptoms the claimant 
describes, and information the claimant submits or VA develops 
and obtains in connection with the claim.  The Court has 
indicated that a claimant does not file a claim to receive 
benefits only for a particular psychiatric diagnosis, but rather 
for the affliction his mental condition, however diagnosed, 
causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Since 
VA treatment records shows diagnoses of bipolar disorder and 
anxiety, the Board has redescribed the issues of entitlement to 
service connection for PTSD and depression as reflected on the 
first page of this decision.  

The issue of entitlement to service connection for acquired 
psychiatric disability, to include PTSD, depression, bipolar 
disorder and anxiety, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
Veteran's active duty service or for many years thereafter, nor 
is bilateral hearing loss otherwise related to such service.

2.  Tinnitus was not manifested during the Veteran's active duty 
service or for many years thereafter, nor is tinnitus otherwise 
related to such service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.309(a), 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in December 2005.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  

The RO provided the appellant with additional notice in August 
2009, subsequent to the initial adjudication.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence.
  
While the August 2009 notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  There was no subsequent 
readjudication of the claims, but in view of the fact that the 
claims of service connection are being denied, no disability 
rating or effective date will be assigned.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained service, VA and private treatment records.  The 
Board acknowledges that a September 2003 VA treatment record 
shows that the Veteran is in receipt of Social Security 
Administration (SSA) disability benefits specifically for bipolar 
disorder.  Accordingly, obtaining SSA records for the Veteran's 
bilateral hearing loss and tinnitus claims are not necessary.  
The Veteran was scheduled for a VA audiological examination in 
March 2009, but failed to report.  Further, he was scheduled for 
a June 2010 hearing before the Board at the RO, but the Veteran 
failed to appear.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran and his representative 
have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.

Analysis

Two of the issues before the Board involve claims of entitlement 
to service connection for bilateral hearing loss and tinnitus.

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to a 
degree of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran 
exhibited hearing loss during service is not fatal to his claim.  
The laws and regulations do not require in-service complaints of 
or treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the United States Court of Appeals 
for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post- service test results meeting the criteria of 38 
C.F.R. § 3.385....For example, if the record shows (a) 
acoustic trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though 
still not meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically sound basis 
to attribute the post-service findings to the injury 
in service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In a statement received in November 2005, the Veteran stated that 
he was exposed to small arms fire in service.  In a claim 
received in November 2005, the Veteran reported that he had been 
treated for both bilateral hearing loss and bilateral tinnitus 
since March 1964 and mentioned his separation physical.  While 
the Veteran is competent to report the symptoms of his hearing 
loss and tinnitus, the Board does not find the Veteran's claims 
of in-service symptoms credible.  

Service treatment records are silent for any complaints of, 
treatments for, or diagnoses of hearing loss and tinnitus.  

On entrance examination in February 1961, the Veteran scored a 
15/15 bilaterally on both the whispered voice test and spoken 
voice test.

On separation examination in March 1964, clinical evaluation of 
the ears was normal.  While other disorders were noted under 
summary of defects and diagnoses, hearing loss and tinnitus were 
not.  



On the authorized audiological evaluation in March 1964, pure 
tone thresholds, (when converted from American Standards 
Association (ASA) units to International Standards Organization 
(ISO) units) in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
-
15
LEFT
15
10
15
-
5

In his contemporaneous medical history, the Veteran checked the 
appropriate box to deny ear trouble.  When asked if he had any 
illness or injury other than those noted, the Veteran checked the 
appropriate box to indicate "no."  The only notation made was 
that the Veteran wore glasses for hyperopic astigmatism.  On an 
undated form, the Veteran confirmed that there was no change in 
his medical condition since his last examination in March 1964.  
The Board finds that the Veteran's reports of symptoms made 
during service more probative than the Veteran's claims made 
years after service.  Thus, the Board does not find that the 
Veteran's current claims of hearing loss and tinnitus in service 
credible.  The Veteran's current assertions regarding hearing 
loss and tinnitus in service and at the time of his discharge 
examination are inconsistent with the contemporaneous service 
treatment records.  The Veteran had the opportunity to report any 
such problems at that time, but he did not.  In fact, he 
expressly checked the box to deny ear trouble.  Moreover, 
audiometric testing at the time of separation examination did not 
reveal any hearing loss disability.  His statement made 
approximately 40 years after service during the course of seeking 
monetary benefits are simply not credible when viewed together 
with the service treatment records and the lack of any supporting 
evidence of hearing loss and/or tinnitus for many years after 
service.  This lengthy period without complaint or treatment 
after service also suggests that there has not been a continuity 
of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

On the Veteran's claim received in November 2005, the Veteran 
mentioned that he was seen by Elizabeth Dare from Audiology Hear 
Again for hearing loss and tinnitus in July 2001.  A copy of that 
one visit is of record.  The treatment record showed 
sensorineural hearing loss bilaterally.  No nexus opinion was 
provided.  There is no indication that the Veteran had further 
treatment from that facility.     

There are no other treatment records regarding bilateral hearing 
loss and tinnitus that are of record.

Based on the evidence of record, the Board is led to the 
conclusion that there is not such a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination in this case.  38 U.S.C.A. § 5107(b).  
The weight of the evidence is against the Veteran's claims for 
bilateral hearing loss and tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss is 
not warranted.  Entitlement to service connection for tinnitus is 
not warranted.  The appeal is denied to this extent.


REMAND

In a September 2003 VA treatment record, it was noted that the 
Veteran received Social Security disability benefits for bipolar 
disorder.  Since such records could possibly be relevant to 
adjudication of the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disability, appropriate 
action is necessary to obtain any such records before the Board 
may properly proceed with appellate review.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Additionally, in a claim received in November 2005, the Veteran 
mentioned that he saw Keven Olson of White City, Oregon for 
treatment of PTSD and depression.  However, the Veteran has yet 
to provide an authorization of release of treatment records.  
Since the claim is being remanded for reasons discussed above, 
the Veteran should be provided another opportunity to submit an 
authorization form for the release of his treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  The Social Security Administration 
should be requested to furnish copies of 
any and all administrative and medical 
records associated with any application for 
disability benefits filed by the Veteran.

2.  Appropriate action should be taken to 
obtain any available records from Keven 
Olson.

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue of entitlement to acquired 
psychiatric disability, to include PTSD, 
depression, bipolar disorder and anxiety, 
on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 



States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


